Appeal from judgment of the Supreme Court, Schenectadycounty, entered on the verdict of a jury, in favor of plaintiff, in an action to recover disability benefits, under a policy of insurance, which provided for such benefits, if the insured “ shall become wholly and permanently disabled by bodily injury or disease sustained or contracted after the date hereof, so that thereby he will be wholly, continuously and permanently prevented from the pursuit of any form of mental or manual labor for compensation, gain or profit whatsoever.” Plaintiff claims to have become thus disabled from tuberculosis. The defense is that the tuberculosis existed prior to the issuance of the policy. Judgment affirmed, with costs. Rhodes, Crapser, Bliss and Heffernan, JJ., concur; Hill, P. J., dissents.